                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                            DOCKET NO. 3:01-cr-31-MOC-5


 UNITED STATES OF AMERICA,                 )
                                           )
                                           )
 Vs.                                       )                   ORDER
                                           )
                                           )
 MARCUS RAEFORD WORTHY,                    )
                                           )
                  Defendant.               )


       THIS MATTER is before the Court on defendant’s Motion for Compassionate Release.

(Doc. No. 725).

                                       ORDER

       IT IS, THEREFORE, ORDERED that within ten days the Government shall file a

response to defendant’s motion.



                                       Signed: July 22, 2020




        Case 3:01-cr-00031-MOC Document 728 Filed 07/22/20 Page 1 of 1
